Joseph Leon Hall, Jr. v. State of Maryland, No. 53, September Term, 2013

“ANTI-CSI EFFECT” JURY INSTRUCTION – HARMLESS ERROR – Court of
Appeals held that trial court abused its discretion in giving “anti-CSI effect” jury
instruction; nonetheless, Court of Appeals was satisfied beyond a reasonable doubt that
abuse of discretion was harmless.
Circuit Court for Baltimore City
Case Nos. 108315045 & 108345048

Argued: February 11, 2014
                                         IN THE COURT OF APPEALS

                                              OF MARYLAND

                                                   No. 53

                                             September Term, 2013
                                   ______________________________________

                                          JOSEPH LEON HALL, JR.

                                                      v.

                                           STATE OF MARYLAND
                                   ______________________________________

                                             Barbera, C.J.
                                             Harrell
                                             Battaglia
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts,

                                                   JJ.
                                   ______________________________________

                                              Opinion by Watts, J.
                                   ______________________________________

                                             Filed: March 25, 2014
       We decide whether the Circuit Court for Baltimore City (“the circuit court”)

abused its discretion in giving an “anti-CSI effect” jury instruction, and, if so, whether

the abuse of discretion was harmless. We hold that the circuit court abused its discretion

in giving the “anti-CSI effect” jury instruction; nonetheless, we are satisfied beyond a

reasonable doubt that the abuse of discretion was harmless. 1

                                    BACKGROUND

       The State, Respondent, charged Joseph Leon Hall, Jr. (“Hall”), Petitioner, with

armed carjacking and other crimes. In the circuit court, a jury tried Hall.

                                       A. Testimony

       At trial, as a witness for the State, John Kim (“Kim”) testified as follows. On

October 29, 2008, Kim was walking in the 800 block of Hollins Street in Baltimore City.

Hall and another man approached and pointed guns at Kim. Hall and the other man with

a gun told Kim “to get down on the ground,” and Kim obeyed. Hall and the other man

with a gun took Kim’s wallet, keys, and other effects. Kim stood up, and a third male

(“the teenager”), appearing to be in his late teens, approached. Hall “forced” Kim to lead

the way to where Kim’s car was parked. Using Kim’s keys, Hall unlocked the doors and

got into the driver’s seat. The other man with a gun “forc[ed]” Kim into the backseat.

       Hall drove Kim’s car to the M&T Bank ATM on Broadway. The teenager exited

Kim’s car with Kim’s bank card. Hall drove Kim’s car to a parking lot on Broadway.


       1
       Because we conclude that the abuse of discretion was harmless, we do not
address the State’s contention that Hall failed to preserve for appellate review the basis
on which he challenges the “anti-CSI effect” jury instruction on appeal.
Hall told the other man with a gun to tie up Kim’s wrists with rope, and the other man

with a gun obeyed.

      The teenager returned to Kim’s car and said that he could withdraw only $500.

Kim suggested trying another ATM. On two more occasions, Hall drove Kim’s car to

another location, where the teenager exited Kim’s car with Kim’s bank card. Afterward,

while Hall was driving Kim’s car, the other man with a gun removed the rope from

Kim’s wrists.

      Hall drove Kim’s car to a rail yard, where the teenager and the other man with a

gun exited Kim’s car. Hall then drove Kim’s car to a shopping center, where Hall

returned Kim’s keys to Kim, wiped the steering wheel and door handles, exited Kim’s

car, and told Kim to drive away. Kim obeyed.

      As a witness for the State, Detective William Bailey (“Detective Bailey”) testified

as follows. On October 29, 2008, he interviewed Kim, who: (1) described Hall; and (2)

did not tell Detective Bailey that he had any injuries. Detective Bailey did not record

Kim’s interview. On October 31, 2008, Detective Bailey met Kim at a police station,

where he showed Kim a photographic array. Kim identified Hall’s photograph. Detective

Bailey did not record audio or video of Kim’s identification of Hall. The circuit court

admitted the photographic array into evidence.

      On his own behalf, Hall testified as follows. A man named Sintel Colvin told Hall

that someone wanted to buy 5,000 ecstasy pills. Hall agreed to sell 5,000 ecstasy pills for

$5,000. On October 29, 2008, Hall went to Hollins Street, where he met and spoke with

Kim and Colvin. Within ten minutes, a man named Justin Hopkins approached. Hall,


                                           -2-
Kim, Colvin, and Hopkins entered Kim’s car. Hall drove Kim’s car to the M&T Bank

ATM on Broadway so that Kim could withdraw money for the ecstasy pills. Kim could

withdraw only $500. Hall drove Kim’s car to another ATM, but Kim could not withdraw

any more money. Eventually, Hall sold Kim 500 ecstasy pills and exited Kim’s car,

which Kim drove away.

                         B. “Anti-CSI Effect” Jury Instruction

       At a pretrial hearing on motions to suppress, the circuit court and the parties

discussed proposed voir dire questions. Hall objected to a proposed voir dire question

regarding whether jurors could convict without scientific evidence.         The prosecutor

responded that Hall’s counsel might argue to the jury that the lack of DNA or

fingerprinting evidence would necessitate an acquittal. The circuit court stated: “I’ve

been known to give a jury instruction based on the State’s request pertaining to scientific

evidence. . . . I would be happy to give that instruction, but I’m not going to ask the

question about following the law.”

       Prior to jury selection, the State again proposed that the circuit court ask during

voir dire whether jurors could convict without scientific evidence. Hall’s counsel again

objected to the proposed voir dire question. The circuit court stated: “[T]he Court has

already ruled that it would not ask that question.        The Court would address it in

instructions if asked to and the Court has given that instruction in the past when asked

and will do so now.”

      Before the circuit court instructed the jury, the prosecutor asked the circuit court to

give an “anti-CSI effect” jury instruction.     Hall’s counsel objected to the “anti-CSI


                                           -3-
effect” jury instruction “for the record” and stated that the instruction would intimate to

the jurors that “it’s okay if the State doesn’t have forensic or physical or scientific

evidence.” The circuit court overruled the objection and instructed the jury:

              During the trial, you may have heard testimony of witnesses and
       may hear argument of counsel that the State did not utilize a specific
       investigative technique or scientific test. You may consider these facts in
       deciding whether the State has met its burden of proof. You should
       consider all of the evidence or lack of evidence in deciding whether a
       defendant is guilty. However, I instruct you that there is no legal
       requirement that the State utilize any specific investigative technique or
       scientific test to prove its case. Your responsibility as jurors is to determine
       whether the State has proven, based on the evidence presented or lack of
       evidence, the Defendant’s guilt beyond a reasonable doubt.

                              C. Other Procedural History

       The jury convicted Hall of armed carjacking and other crimes. Hall appealed, and

the Court of Special Appeals affirmed. Hall petitioned for a writ of certiorari, which this

Court granted. See Hall v. State, 432 Md. 466, 69 A.3d 474 (2013).

                                      DISCUSSION

       Hall contends that the circuit court abused its discretion in giving the “anti-CSI

effect” jury instruction.   Hall argues that the abuse of discretion was not harmless

because, at trial, he disputed that he “accosted” Kim. Hall maintains that his encounter

with Kim was a consensual drug transaction. Hall essentially contends that an absence of

scientific testimony or investigative techniques was relevant to demonstrate that his

encounter with Kim was consensual.          Specifically, Hall asserts that the abuse of

discretion was not harmless because the State did not offer into evidence: (1) an image

that a security camera took of Kim’s car being driven through the Baltimore Harbor



                                            -4-
Tunnel; (2) a photograph of any injuries to Kim’s wrists; or (3) a recording of Kim’s

interview or his identification of Hall in a photographic array.

       Although the State concedes that the circuit court abused its discretion in giving

the “anti-CSI effect” jury instruction, the State contends that the abuse of discretion was

harmless because the presence or absence of scientific or physical evidence was not

relevant to the issues at trial. Put simply, we agree.

       An appellate court reviews for abuse of discretion a trial court’s decision as to

whether to give a jury instruction. See Derr v. State, 434 Md. 88, 133, 73 A.3d 254, 281

(2013) (“We review a trial court’s decision whether to grant a jury instruction under an

abuse of discretion standard.” (Citation omitted)).

       An appellate court decides in the first instance whether a trial court’s error or

abuse of discretion is harmless.

       To begin, we conclude that Hall and the State are correct in agreeing that the

circuit court abused its discretion in giving the “anti-CSI effect” jury instruction, as Hall

never misstated the law. A trial court abuses its discretion in giving an “anti-CSI effect”

jury instruction where the defendant does not misstate the law. See Robinson v. State,

436 Md. 560, ___, 84 A.3d 69, 75 (2014) (“[A]n ‘anti-CSI effect’ [jury] instruction,

limited only to curative administration, . . . is only triggered when a material

misstatement of the law occurs.” (Citing Atkins v. State, 421 Md. 434, 26 A.3d 979

(2011); Stabb v. State, 423 Md. 454, 31 A.3d 922 (2011)).

       Nonetheless, we are satisfied beyond a reasonable doubt that the abuse of

discretion was harmless. Hall testified that he drove Kim’s car; thus, it was undisputed


                                             -5-
that Hall drove Kim’s car, and it did not matter whether the “anti-CSI effect” jury

instruction caused the jury to overlook the lack of other evidence (including an image

from a security camera) that Hall drove Kim’s car. The image in question would not

have shed any light on the issue of how Hall gained control of Kim’s car. The State’s

failure to offer a photograph of the injuries to Kim’s wrists did not result from the State’s

failure to use an investigative technique; at trial, it was undisputed that Kim did not tell

Detective Bailey about injuries to his wrists. Thus, the “anti-CSI effect” jury instruction

could not have caused the jury to overlook the lack of a photograph of the injuries to

Kim’s wrists. Although law enforcement officers did not record Kim’s interview or his

identification of Hall in a photographic array, the lack of such recordings was of no

consequence in light of: (1) testimony about Kim’s interview and his identification of

Hall in a photographic array; (2) the circuit court’s admission of the photographic array

into evidence; and (3) Kim’s in-court identification of Hall. Thus, we are convinced that

the “anti-CSI effect” jury instruction was of no significance to the verdict, and the “anti-

CSI effect” jury instruction was harmless.        An appellate court does not reverse a

conviction based on a trial court’s error or abuse of discretion where the appellate court is

satisfied beyond a reasonable doubt that the trial court’s error or abuse of discretion did

not “influence[] the verdict” to the defendant’s detriment. Perez v. State, 420 Md. 57, 66,

21 A.3d 1048, 1054 (2011) (quoting Dorsey v. State, 276 Md. 638, 659, 350 A.2d 665,

678 (1976)).




                                            -6-
      For the above reasons, although we agree the circuit court abused its discretion in

giving the “anti-CSI effect” jury instruction, we are satisfied beyond a reasonable doubt

the abuse of discretion was harmless.


                                  JUDGMENT OF THE COURT OF SPECIAL
                                  APPEALS AFFIRMED. PETITIONER TO PAY
                                  COSTS.




                                          -7-